Tom Glaze, Justice, concurring. The concurring opinion of justices Holt and Brown is far afield in stating the trial court frustrated defense counsel’s effort in presenting his directed verdict motion. I would quickly point out that defense counsel, himself, makes no argument that the trial court somehow restricted him from making his case. The colloquy between the trial court and counsel speaks for itself. The relevant part of what occurred follows: DEFENSE COUNSEL: Your Honor, can we approach real quick? THE COURT: Sure. Yeah. DEFENSE COUNSEL: I would renew all motions that we have previous made — THE COURT: Sure. DEFENSE COUNSEL: — and denied by the Court. THE COURT: Same ruling. DEFENSE COUNSEL: I would move for a directed verdict as to each of the five counts here, specific — THE COURT: Denied. DEFENSE COUNSEL: — each of them, generally and specifically. Since a later case of mine, they say that I didn’t make it generally and as to the sufficiency of the evidence, I would specifically state as to all five counts they have not proved sufficiency of the evidence — THE COURT: In each specific — DEFENSE COUNSEL: Yes. THE COURT: — each five specific counts? DEFENSE COUNSEL: Yes. THE COURT: We’ll show that motion and it’s denied. DEFENSE COUNSEL: Okay. Your Honor, I have talked with my client and we have been over it and it’s his feeling that we will not put on any testimony. (Emphasis added.) From the above, the state had completed its case, and defense counsel wished to preserve his record by renewing prior motions. Apparently, counsel did not wish to renew his motions in chambers, but he said, “[C]an we approach (the bench) real quick?” While the trial court had previously ruled on counsel’s motion, counsel and the trial court were obliged to “run through” those same motions again so as to preserve the record under our court’s mandates. Defense counsel’s comments suggest that, in a different and prior case, he had had problems with complying with this court’s requirement that specific grounds must be made when presenting a directed verdict motion. Thus, he asked that his motion be considered as to each count against the defendant. While counsel failed to single out the elements he believed were missed by the state’s proof, he certainly had every opportunity to do so when presenting his motion. There was the typical exchange between counsel and the trial court but nothing to indicate the trial court restricted or frustrated counsel. In fact the trial court ruled and then backed up to be sure that it understood counsel’s argument or grounds. After being assured, the trial court rendered a second ruling, denying counsel’s motion. In any event, I suspect counsel offered no further grounds or argument in support of a directed verdict motion because the motion was meritless. Although concurring justices Holt and Brown specifically fail to say so, they, too, must agree that there was no merit to Houston’s directed verdict motion, since they concur with, and presumably affirm, the majority court’s decision. Otherwise, they would be dissenting, since they conclude the trial court erred by preventing defense counsel from preserving his record. I realize this court gets frustrated at times when a record is insufficient and requires the court to affirm on procedural grounds. And certainly, I would in no way condone a trial court’s conduct that would frustrate a counsel’s ability to preserve a record. But, this is not that situation. Experienced and seasoned counsel was involved in this matter, and he makes no suggestion that he had problems with the trial court. It is not this court’s role to read something into the record that is not evident.